Citation Nr: 0620744	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a disability of the 
hips, to include on a secondary basis.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The veteran testified at a Board hearing in June 2004.  A 
transcript (T) of the hearing has been associated with the 
claims file.  Thereafter, in March 2005, the Board reopened 
the claims of service connection for a disability of the left 
knee and a disability of the hips and remanded these claims 
and the claim for an increased rating for the right knee 
disability to the RO for further development.  The case was 
recently returned to the Board.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate a left knee disability, identified as degenerative 
arthritis, to the veteran's military service or a service-
connected right knee disability on any basis.

2.  There is no competent evidence showing a current 
diagnosis of a disability of the left hip or the right hip.

3.  The right knee disability is manifested by degenerative 
changes that produce painful motion with flexion limited by 
pain to 110-130 degrees; there is no limitation of extension 
or recurrent subluxation or lateral instability, nor is there 
evidence of incoordination or fatigability with repetitive 
motion.


CONCLUSIONS OF LAW

1.  A disability of the left knee was not incurred or 
aggravated in service or proximately due to or the result of 
a service connected disability, and arthritis of the left 
knee may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A disability of the hips was not incurred or aggravated 
in service or proximately due to or the result of a service 
connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was filed after November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The November 2002 and November 2003 RO letters adequately 
advised the veteran of the evidence and information needed to 
reopen the previously denied claims for service connection 
and to establish service connection on the merits, as well as 
substantiate the claim for increase.  The Board decision in 
March 2005 reopened the claim of service connection.  
Thereafter on remand the RO letter in April 2005 informed the 
veteran of the provisions of the VCAA and he was advised to 
identify any evidence in support of the claims of service 
connection and the claim for increase that had not been 
obtained.  Together the VCAA specific letters informed the 
veteran that VA would obtain pertinent federal records.  The 
veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claim as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A comprehensive VCAA 
notice in this case was provided to the veteran prior to the 
initial AOJ adjudication of the claims for service connection 
de novo and a rating increase in September 2005 pursuant to 
the Board remand in March 2005.  Thus, the timing of the 
notice does comply with the express requirements of the law 
as discussed in Pelegrini.  In this case, he was provided 
notice pursuant to Board remand.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA-specific letter in April 2005 had a reference 
on page 2 that adequately represented the fourth element.  
The content of the VCAA notice supports the conclusion that 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Furthermore, as 
the Board is denying the appeal in its entirety so there is 
no potential prejudice in any deficiency in notice regarding 
the effective date and/or initial rating elements of a 
service connection claim or a claim for increase as 
applicable.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records, private treatment records 
and service medical records.  At the Board hearing his Social 
Security Administration (SSA) application was mentioned (T 
12-13), but the SSA advised VA in April 2005 that the record 
was destroyed.  The veteran was notified of this and asked to 
provide any record he had but none was submitted.  The RO did 
obtain a medical examination/opinion in view of the record 
pursuant to the Board remand and it had previously obtained 
medical examinations relevant to appeal issues.  See Duenas 
v. Principi, 18 Vet. App. 514, 519-20 (2004).  Although the 
representative questions the conclusions of the VA medical 
opinion regarding the left knee disability and its adequacy 
regarding the claimed disability of the hips, the veteran's 
testimony did not indicate he had a diagnosis of chronic hip 
disability and the record did not reflect a diagnosis after 
formal evaluation of the hips in 2001 and more recently on 
the examination in 2005.  Furthermore, the examiner took into 
account the record and current examination in formulating the 
opinions regarding the hips and the left knee.  Thus the 
Board finds these opinions adequate and that the development 
overall is adequate when read in its entirety and that it 
satisfied the obligations established in the VCAA and the 
Board remand.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant records.  VA's duty to assist the veteran in 
the development of the claims has been satisfied and the 
Board will turn to a discussion of the claims on the merits.

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  However, continuous service 
for 90 days or more during a period of qualifying service, 
and post-service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  As applicable to claims 
of secondary service connection, see Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Regarding the disability of the left knee, the service 
medical records show a report in August 1968 of a swollen 
left knee with the radiology showing a normal left knee and 
tripartite patella.  The medical board evaluation in February 
1971 noted the examination was unremarkable except for the 
right knee.  The physical evaluation board report showed the 
diagnosis of chronic right knee instability.  The initial VA 
examination in 1971 noted bipartite patella on the left side 
but no diagnosis of any disability of the left knee.  The VA 
examiner in February 2001 reviewed the claims file and noted 
the veteran denied any problems with the left knee and the 
radiology report noted a tripartite patella was a normal 
variant.  The impression was normal knee examination.  

More recently, the same VA examiner in March 2004 opined that 
it was less likely as not that degenerative changes of the 
left knee were caused by the right knee condition and more 
likely they were a product of the veteran's weight and 
history of heavy labor.  The examiner stated that no 
scientific study had shown degeneration in a joint due to 
contralateral disease.  On reexamination in August 2005, the 
examiner reviewed the record and reported mild osteoarthritis 
of the knee.  The examiner opined that the veteran had a 
history of excess weight gain and work as a laborer and it 
was more likely than not the degenerative changes were a 
complication of these factors.  Again, the examiner referred 
to scientific studies and concluded it was less likely as not 
that left knee degenerative changes were a complication of 
the right knee degenerative changes.  

Turning to the claimed bilateral hip disability, the service 
medical record show no complaints or findings referable to 
either hip.  The initial VA examination was also unremarkable 
regarding either hip.  Thereafter VA clinical record entries 
late in 2000 note hip pain and referring pain from the right 
knee to the hip but there is no diagnosis of a disability of 
the hip.  A VA examiner in February 2001 noted the veteran's 
complaints of left hip pain and reported that the X-ray 
evaluation was unremarkable for both hips.  The impression 
was normal hip examination.  The examiner opined the left hip 
pain was consistent with degenerative changes in the lumbar 
spine and most likely represented low back syndrome.  There 
is no diagnosis of a disability of either hip in more recent 
VA clinical records or the examinations in March 2004 or 
August 2005.  

The Board has reviewed the record mindful of the VA 
obligation to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  That being said, 
following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency 
to testify."  (citations omitted)).  The Board must assess 
the weight and credibility to be given to the evidence.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Regarding the claimed disability of the hips, the Board must 
point out that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Such evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Although the appellant has mentioned hip pain, the VA 
examiner in 2001 concluded the evaluation did not support a 
diagnosis of a hip disability but instead the complained of 
pain was linked to a spine disorder.  

The veteran did not challenge this opinion with competent 
evidence.  Furthermore, there is no competent evidence of a 
diagnosed hip disability of either hip in the record of 
private medical treatment.  Thus, the critical threshold 
element of a current diagnosis of a hip disability is not 
met.  In addition, the Board will note that referenced pain, 
alone, without a diagnosed or identifiable underlying 
condition of either hip, does not constitute a disability for 
which service connection may be granted.  38 C.F.R. 
§§ 3.103, 3.303(a).  See, e.g., Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  The VA opinions in 2001 and 2005 are 
each viewed in their full context, and not characterized 
solely by the medical professional's choice of words that 
read fairly do not offer a diagnosis of a hip disability 
based upon a review of the record and clinical examination.  
See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 (1997).  His 
testimony did not indicate he had a diagnosis of a chronic 
hip disability related to the knees and it recalled that his 
problem began only about four years previously (T 32-34, 37).

With regard to the claimed left knee disability, the veteran 
has met the threshold requirement of a current medical 
diagnosis of a disability.  However, the claim fails as he 
does not meet the other essential elements to establish 
service connection on a direct or secondary basis.  On this 
point, the VA opinions directed to the left knee disability 
were based upon a consideration of the pertinent record, 
clinical evaluation and a review of medical literature.  The 
examiner took into account the veteran's history, and 
information in the service medical records.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The RO provided the entire record to the 
examiner and did not limit or constrain the review.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby 
v. Brown, 7 Vet. App. 260, 268-69 (1994).  Furthermore, the 
private treatment records did not indicate there was evidence 
to support service connection.  However, in response to the 
VA opinion in 2003 and 2005, the appellant did not challenge 
the specific conclusions with competent medical evidence 
showing the current left knee degenerative disease was 
related to the service connected disability of the right knee 
or military service on any basis.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  

As with any piece of evidence, the credibility and weight to 
be attached to the VA opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Here, the two VA examinations collectively took into 
account the entire record and scientific literature and as a 
result the Board finds that the conclusion against service 
connection is entitled to determinative probative weight.  
See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
see also Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995), holding 
that self-reported history unenhanced by additional comment 
from an examiner or review of relevant records does not 
constitute competent medical evidence.  See e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (speculative medical 
opinion cannot establish in-service medical nexus without 
supporting clinical data or other rationale to provide the 
degree of certainty required for medical nexus evidence).  
The veteran did not challenge either VA opinion with 
competent evidence so that the probative weight of the VA 
examiner's conclusions against service connection would be 
outweighed or diminished.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Specifically, a lay 
person is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  

With regard to continuity of symptomatology, medical evidence 
is required to demonstrate a relationship between any present 
disability and the continuity of symptomatology unless such a 
relationship is one to which a lay person's observation is 
competent.  Lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  However, chronicity is not demonstrated 
when, as in this case, there is no testimony or medical 
evidence indicating continuous symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  Indeed, the service 
medical records reflect clearly that the veteran had left 
knee complaints early in military service but the record is 
unremarkable thereafter during military service and for many 
years following military service.  In addition, the VA 
examiner reviewed the record in 2005 and did not change a 
previous opinion that attributed the left knee disability to 
work stress and body habitus factors.  The Board finds the 
rationale is sufficient to conclude that there was no 
relationship to any incident of military service, since the 
examiner reviewed the service medical records.  See, e.g., 
Lee, supra.  Furthermore his hearing testimony simply 
disputed the competent medical opinion without offering any 
information to support the claimed nexus (T 19, 23, 28-30).   

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  However, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for a left knee disability or a disability of the 
hips.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 
1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although a review of the recorded 
history of a disability is necessary in order to make an 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim 
for increase such as the veteran's, the regulations do not 
give past medical reports precedence over current findings 
where, as here, such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The 10 percent evaluation for rotary instability of the right 
knee has been in effect continuously since May 1971 and is 
protected.  38 C.F.R. § 3.951.  The knee pain complaints in 
VA clinical records in 2000 are without further clinical 
assessment.  The VA examiner in February 2001 noted that 
climbing stairs aggravated the veteran's knee pain, and that 
he reported the knee gave way and had locked several times. 
The examiner noted a slight right-sided limp, that the 
veteran could heel and toe walk well and that he showed no 
fatigability or incoordination during the examination.  There 
was no effusion, the range of motion was 0-125 degrees, and 
there was no ligament laxity.  The X-ray was reported as 
unremarkable.  The impression was normal knee examination.  
VA clinical records through 2004 mention right knee pain and 
contemporaneous private reports note right knee pain and 
crepitus, but no swelling and good flexion and extension 
although pain was present with extending and bending the 
knee.  

The VA examiner in March 2004 reported there were no specific 
flare-ups with the complaints of give way, effusion and 
locking.  The veteran denied stiffness, redness or heat, and 
he reported no use of crutches, braces or canes.  He reported 
that he had not worked since 2000 when he was employed in the 
meat packing industry.  There was a reference to his prior 
history of running extended distances and jogging.  The 
examiner reported no effusion but there was tenderness along 
the medial aspect of the knee.  The range of motion was 0-120 
degrees with pain at 110 degrees.  There was no ligamentous 
laxity appreciated, and no evidence of incoordinaton or 
fatigability with repetitive motion.  The examiner's 
impression was mild degenerative changes of the knee.

The VA examiner in August 2005 reviewed the claims file and 
reported there was no fatigability or incoordination with 
repetitive movement, and no effusion or erythema.  The knee 
was tender to palpation over the medial aspect.  The knee was 
flexed to 130 degrees before and after exercise and no 
ligamentous laxity was appreciated.  Other knee tests were 
reported as negative and there was no crepitus.  The 
complaint of cramping with motion was directed to the 
anterior thigh rather than the knee.  The examiner stated 
there was no history of malunion of the tibia and fibula, no 
ankylosis or subluxation or lateral instability.  The 
impression was mild osteoarthritis of the knee.

The Board is obligated to consider the claim under all 
theories of entitlement whether or not expressly raised on 
appeal.  Thus, as will be explained in the discussion that 
follows, the Board may consider whether separate evaluations 
for limitation of motion in flexion and extension and 
instability of the knee may be 
assigned.  See, e.g., Szemraj v. Principi, 357 F.3d 1370 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case, there is no confirmed lateral 
instability or recurrent subluxation of the knee to warrant 
the application of Diagnostic Code 5257.  Furthermore, the 
record does not contain evidence of ankylosis to warrant 
consideration of the rating scheme for ankylosis under 
Diagnostic Code 5256.  Board on the recent examination 
report there is no disability of the tibia and fibula to 
support consideration of the disability rating under 
Diagnostic Code 5262.  The veteran does not demonstrate 
dislocated semilunar cartilage to warrant consideration of 
that rating scheme.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Separate ratings based on Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.  However, this option is not 
supported in this case where the available the record does 
not show any confirmed limitation of extension of the knee, 
or pain setting in with less than full extension, on the 
comprehensive examinations through 2005 or elsewhere in the 
record of VA or private treatment.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating which was applicable since examinations show 
flexion being attained more nearly approximating full 
flexion.  A 10 percent rating is appropriate where flexion is 
limited to 45 degrees.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  The diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  

Overall, the VA examinations directed to the knee show the 
demonstrated limitation of flexion at worst does not 
approximate the level that would support a 10 percent 
evaluation (leg flexion limited to 45 degrees) and the 
current rating is the benefit of a rating of arthritis with a 
noncompensable limitation of motion of a major joint. 
38 C.F.R. §§ 4.20, 4.21, 4.59.  Full range of motion in the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  The examinations 
consistently show the level of flexion being attained more 
nearly approximating full flexion, or only slightly less than 
full flexion.  In any event the limitation of flexion does 
not more nearly approximate the level contemplated for a 
higher schedular evaluation taking into account the record 
examinations.  

Overall, there does appear to sufficient objective evidence 
of impairment in flexion of the left knee, albeit limited 
impairment of the knee from satisfactory evidence of painful 
motion as reflected in crepitus with slight limitation.  
However, there is no instability or limitation of extension 
appreciated on a formal examination, his hearing testimony 
notwithstanding (T 4-10, 12, 14-17).  Furthermore, there is 
no basis for a higher rating based on sections 4.40 and 4.45 
in view of the reports that assessed the knee for functional 
impairment with repeated testing and found no additional 
limitation.  The pain is noted but the objective 
manifestations to support a disability rating are minimal 
over a period of several years as reflected in the 
comprehensive examinations during this period.  The veteran 
has reported no need for any assistive device in ambulating.  
Accordingly, the record does not present a legitimate 
question of the appropriate rating for the right knee at any 
time during this appeal.  Overall, the three VA examinations 
are consistent in the level of objective impairment and 
support the conclusion that the functional impairment of the 
right knee is appreciable, albeit minimal which is adequately 
compensated in the 10 percent evaluation.  38 C.F.R. § 4.7. 

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disability of the right knee 
has required, for example, frequent hospitalization or has 
been shown to markedly interfere with employment so as to 
render impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment and functional limitation. The VA 
examiners have characterized the manifestations as mild and 
overall none have described it to be of a degree that 
rendered impracticable the application of the schedular 
criteria.  At the hearing, the veteran recalled his work 
history and did some light labor type work pat-time (T 21, 
23).  Accordingly, an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996)(When evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.), 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Entitlement to service connection for a left knee disability, 
to include on a secondary basis is denied.

Entitlement to service connection for a disability of the 
hips, to include on a secondary basis is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


